DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angerer (US 8511194).  Regarding claim 1, Angerer teaches a drive unit (1) comprising a protection housing, wherein: the protection housing (6, 7) comprises at least two encapsulating sheaths (see Figures 1 and 2; column 3, lines 25-27); and wherein at least one of an inner sheath (6) is made of plastic material (see column 3, lines 25-27) and an outer sheath (7) is configured as a grounded encapsulating sheath (see column 3, lines 25-27 and lines 58-60; metal sheath connected to a vehicle body).



Regarding claim 3, Angerer teaches wherein the grounded encapsulating sheath (7) is formed by a metal plate (see column 3, lines 25-27 and lines 40-43; see metal sheet tabs 76, 77).

Regarding claims 4-5, Angerer teaches wherein the grounded encapsulating sheath (7) comprises light metal material (aluminum – see column 3, lines 25-27).

Regarding claim 6, Angerer teaches wherein a gap (see gap where 62 is located – Figure 2) is provided between the inner sheath and the grounded encapsulating sheath.

Regarding claim 7, Angerer teaches wherein the gap provides at least one support element (62, see column 3, lines 27-31).

Regarding claim 8, Angerer teaches wherein each of the inner and the outer sheaths of the protection housing provides at least one aperture (75; see column 3, lines 45-48) providing an application of at least one connecting element (8; see column 3, lines 16-24, 48-49).

Regarding claims 9, 11 and 13, Angerer teaches wherein the connecting element (8) provides a wire and/or a connecting link (between 3 and 9 – see column 3, lines 16-24).

Regarding claims 10 and 12, Angerer teaches at least one connecting element (8), wherein each of the inner and the outer sheaths (6 and 7) of the protection housing provides at least one aperture .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 19-25, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udriste (US 2013/0113250) in view of Angerer (US 8511194).  Regarding claims 14 and 23, Udriste teaches a seat (16) comprising: an adjustable seat support structure (see Figure 4 and paragraph [0037]); wherein the seat support structure comprises: a seat pan (see Figure 11; paragraph [0039]) .
However, Udriste does not distinctly disclose wherein the drive unit comprises a protection housing providing at least two encapsulating sheaths, and wherein at least one of an inner sheath is made of plastic material and an outer sheath is configured as a grounded encapsulating sheath.
Angerer, in a similar field of endeavor, teaches a drive unit (1) comprising a protection housing providing at least two encapsulating sheaths (6 and 7), and wherein at least one of an inner sheath (6) is made of plastic material (see column 3, lines 25-27) and an outer sheath (7) is configured as a grounded encapsulating sheath (see column 3, lines 25-27 and lines 58-60; metal sheath connected to a vehicle body).  It would have been obvious to one having ordinary skill in the art to modify the structure of Udriste and include the drive unit of Angerer in place of those of Udriste in order to simplify the maintenance of the drive nuts.

Regarding claims 15-16, 24-25, Udriste in view of Angerer teaches wherein the seat support structure pivots and the at least one backrest pivots relative to the seat pan at a pivot axis  and the leg rest pivots with respect to the seat pan at another pivot axis (see Figures 2-3 and paragraph [0039], 

Regarding claims 19-20, 28-29, Udriste further teaches a plurality of drive units (40, 50, 60) and a control unit (ECU; see Figures 15-16 and paragraph [0041]), wherein the control unit is provided to independently control at least one of the drive units (see paragraph [0070]).

Regarding claims 21-22 and 30-31, Udriste in view of Angerer teaches wherein the control unit (ECU; Fig 15 of Udriste) is connected to at least one of the drive units by at least one connecting element (wiring; para [0064]), but Udriste fails to distinctly disclose wherein the connecting element is guided through at least one aperture provided by each of the inner sheath and the grounded encapsulating sheath of the drive unit protection housing.
Angerer discloses the drive unit (1), wherein the drive unit (1, for a vehicle seat; Fig 1; col 3, lines 14-16, 22-24) includes a protection housing (6, 7 collectively; Fig 1-2; col 3, lines 25-27) including two encapsulating sheaths (6 and 7 respectively; Fig 2; col 3, lines 25-27) including an inner sheath (6; Fig 2; col 3, In 25-27) made of plastic material (col 3, In 25-27) and an outer sheath (7; Fig 2; col 3, In 25-27) configured as a grounded encapsulating sheath (col 3, In 25-27), the protection housing further including an aperture (75; Fig 1-2; col 3, In 48-49).  It would have been obvious to a person with ordinary skill in the art to modify Udriste to include the connecting element of Udriste configured to be guided through at least a portion of the aperture of the protection housing of Angerer in order to communicate control signals to a drive motor within the drive unit to control the rate of pivoting of the backrest or leg rest relative to the seat pan.


Claims 17-18, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udriste (US 2013/0113250) in view of Angerer (US 8511194) as applied above and in further view of Beroth et al. (US 2014/0300161).  Regarding claims 17-18 and 26-27, it is described above what is disclosed by Udriste in view of Angerer; however, the references do not distinctly disclose a plurality of drive units, wherein a number of the drive units are respectively provided to independently drive the backrest pivot fitting / leg rest fitting. Udriste discloses drive units (40, 50, 60) independently driving the actuation of the seat back and seat pan (para [0037]-[0038]), but Udriste fails to disclose the drive units directly actuating a pivot fitting.
Beroth discloses a similar seat (20; Fig 1; para [0029]) including a seat pan (38; Fig 1; para [0030]), a backrest (40; Fig 1; para [0030]), and a drive unit (58; Fig 2; para [0034]), with the backrest (40) configured to pivot relative to the seat pan (38) via a pivot fitting (at the pivot between linkage 54 and linkage 36, best seen in Fig. 1; para [0032]) that is driven by the drive unit (para [0032]. It would have been obvious to a person with ordinary skill in the art to modify Udriste to include the drive units driving a backrest pivot / leg rest pivot fitting in order to control the rate at which the items pivot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636